DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission for initially filed claims filed on October 5th, 2021. Claims 1, 7-8, 14-15, and 20 are amended. Claim 1-20 have been examined in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: Claim(s) 1-7 is/are drawn to system (i.e., a manufacture), 8-14 is/are drawn to method (i.e., a process) and Claims 15-20 is/are drawn to Computer-readable storage media (i.e., a manufacture). As such, claims 1-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
Representative Claim 1: A system comprising: 
a computing device communicatively coupled to at least one server, the computing device configured to: 
obtain anchor item data comprising anchor item title data and anchor item metadata identifying characteristics of an anchor item; 
obtain advertisement item data comprising advertisement item title data and advertisement item metadata identifying characteristics of a plurality of advertisement items; 
determine a match score for each advertisement item of the plurality of advertisement items based on the anchor item data and the advertisement item data using a trained advertisement ranking model trained to extract semantic vector representations, the trained advertisement ranking model trained using a first data set comprising anchor item data and a second data set comprising co-viewed item data, wherein the co-viewed item data comprises historical data regarding items on an e-commerce platform viewed along with the anchor items during a common browsing session, and wherein the match score identifies a relevance of the advertisement item to the anchor item; 
select one or more advertisement items based on the match score of each advertisement item;
and present, via the at least one server, the one or more selected advertisement items to a user.
(Examiner notes: The underlined claim terms above are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A - Prong Two)
commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Furthermore, the above claim steps, recites to determine a match score for each advertisement item of the plurality of advertisement items based on the anchor item data and the advertisement item data using a trained advertisement ranking model trained to extract semantic vector representations, the trained advertisement ranking model trained using a first data set comprising anchor item data and a second data set comprising co-viewed item data, wherein the co-viewed item data comprises historical data regarding items on an e-commerce platform viewed along with the anchor items during a common browsing session, and wherein the match score identifies a relevance of the advertisement item to the anchor item  (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions) or using pen and paper to solve mathematical calculation, but for the recitation of generic computer components, then it also falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas.
	Dependent claims 2, 9, and 16 further narrow the abstract idea by claiming to anchor item title data corresponds to a product name of the anchor item displayed on a website or application and the anchor item metadata corresponds to categorical information into which the anchor item is organized covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	(i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions) or using pen and paper to solve mathematical calculation, but for the recitation of generic computer components, then it also falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas.
	Dependent claims 3-7, 10-14, and 17-20 further narrow the abstract idea by claiming to match score is determined by comparing the anchor item data to the advertisement item data using cosine similarity, generate anchor item vectors from the anchor item data and to generate advertisement item vectors from the advertisement item data, extract anchor item semantic vectors from the anchor item vectors and extract advertisement item semantic vectors from the advertisement item vectors, trained advertisement ranking model is trained using a deep neural network, co-viewed item data comprises co-viewed item title data and co-viewed item metadata, recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” and/or one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions or using pen and paper to solve mathematical calculation, but for the recitation of generic computer components, then it also falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas.
	Independent claim(s) 8 and 15 recite/describe nearly identical steps (and therefore also 
	As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
	Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
	The claim(s) recite the additional elements/limitations of 
“A system comprising: a computing device communicatively coupled to at least one server, the computing device configured to:” (Claim 1)
“A method by a computing device communicatively coupled to at least one server comprising:” (Claim 8)
“A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising:” (Claim 15)
“obtain anchor item data …; 
obtain advertisement item data …; 

select one or more advertisement items …;
and present, via the at least one server, the one or more selected advertisement …” (Claim(s) 1, 8, and 15)
The requirement to execute the claimed steps/functions using “A system comprising: a computing device communicatively coupled to at least one server, the computing device configured to:” (Claim 1), “A method by a computing device communicatively coupled to at least one server comprising:” (Claim 8), “A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising:” (Claim 15), “obtain anchor item data …; obtain advertisement item data …; determine a match score …; select one or more advertisement items …; and present, via the at least one server, the one or more selected advertisement …” (Claim(s) 1, 8, and 15), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. 
	Similarly, the limitations of applying computing device, server, processor, non-transitory machine-readable medium, etc. (Independent Claim(s) 1, 8, and 15, and dependent claims 2-7, 9-14, and 16-20) are recited at a high level of generality and amount to no more than mere instructions to apply the exception using  generic computer components. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).	
Further, the additional limitations beyond the abstract idea identified above, serves merely to generally link the use of the judicial exception to a particular technological computing device, server, processor, non-transitory machine-readable medium, etc. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
	The recited additional element(s) of obtain anchor item data … obtain advertisement item data … select and presenting the selected one or more advertisement items to a user (Claim(s) 1, 8, and 15), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The recited additional element(s) do not meaningfully limit the claim because obtaining anchor item (i.e. item of interest) and advertisement item data to select and present one or more advertisement items would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application. (See MPEP 2106.05(g)).
	Dependent claim 2-7, 9-14, and 16-20 fails to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
	As discussed above in “Step 2A – Prong 2”, the identified additional elements in independent claim(s) 1, 8, and 15 and dependent claims 2-7, 9-14, and 16-20, is/are equivalent to adding the words “apply it” on a generic computer, and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims as a whole do not amount to significantly more than the judicial exception itself.
	obtain anchor item data … obtain advertisement item data … select and presenting the selected one or more advertisement items to a user (Claim(s) 1, 8, and 15), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising/marketing. That is similar to “Presenting offers to potential customers and OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).
	This conclusion is based on a factual determination. Applicant’s own published disclosure at paragraph [0065] acknowledges that “When implemented on a general-purpose processor, the computer program code segments configure the processor to create specific logic circuits. The methods may alternatively be at least partially embodied in application specific integrated circuits for performing the methods …” The applicant’s disclosure describes the advertisement selection computing device coupled to the database that includes anchor item data, co-viewed item data and advertisement item data at para. 0039. The advertisement selection computing device can access the selection of advertisement items for the anchor item and present such advertisement items to the user. The steps of method can performed each time the advertisement ranking model is re-trained or otherwise updated to determine updated selected advertisement items (i.e. conventional nature of obtaining information and selecting advertisement item) at para. 0063. This additional element therefore do not ensure the claim amounts to significantly more than the abstract idea.
	Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to 
	The dependent claims 2-7, 9-14, and 16-20 fails to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
	The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-9, 11-12, 14-16, and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over U.S Pub. 20120158552 by (“Smith”) in view of U.S Pat. 10115146 by (“Anderson”) in view of U.S Pub. 20200104898 by (“Cui”).
Claims 1, 8, and 15, Smith discloses, a computing device communicatively coupled to at least one server, the computing device configured to (“The web server 32 provides user access to an electronic catalog of items that are available via the system 30 for purchase, rental, or another form of "acquisition." The items may, for example, include consumer electronics products; household appliances; book, music and video titles in physical and/or downloadable form; 
obtain anchor item data comprising anchor item title data and anchor item metadata (i.e. an anchor item is associated with featured item) (“catalog service 36 to retrieve catalog data for item A (the featured item)”) (0045) identifying characteristics of an anchor item (“data mining method for more effectively identifying pairs of items that are well suited for being purchased or otherwise acquired in combination. FIG. 9, discussed below, illustrates one example of this method. In one embodiment, rather than merely relying on user purchase history data to identify item pairs to suggest, the method uses item viewing histories and item purchase histories in combination”) (0028);
obtain advertisement item data comprising advertisement item title data and advertisement item metadata identifying characteristics of a plurality of advertisement items (i.e. advertisement item is associated with newer item 90 as shown in Fig. 5 retrieved based on metadata, also refer to fig. 2) (“The system 30 may automatically incorporate this type of display 90 into an item detail page where, for example, the following conditions are met: (1) data obtained from the catalog service 36 or another source indicates that a newer model corresponding to the featured item is available, and (2) pairwise comparison data exists indicating that users who consider both items usually select the newer model over the featured item” and “As depicted in FIG. 1, as users access the web site, various types of user actions are recorded in a repository of user activity data 33 (also referred to as "event data"). For example, each item detail page access event and each item acquisition event (e.g., purchase, rental or license) may be recorded. The events may be captured together with event metadata, such as user  and 0034, Figs 1-6);
wherein the co-viewed item data comprises historical data regarding items on an e-commerce platform viewed along with the anchor items during a common browsing session (“Because the score is based on both item viewing histories and item acquisition histories of users, it is a better indicator of whether the two items are complementary of each other” and “Once all of the candidate pairs have been analyzed (block 914), the calculated suitability scores are used to filter out poor candidates (namely those with relatively low scores) … For example, for a given item A, all items B1, B2, . . . Bn that are candidates for being paired with item A (or at least those having scores that satisfy a minimum) may be ranked from highest to lowest score. The item with the highest suitability score for being paired with item A may then be selected to be suggested [i.e., ranking the one or more advertised items in order of relevance] on item A's detail page for purchasing in combination with item A”) (0085-0086, Also see: FIG. 7 “Canon PowerShot SD1000 [i.e., anchor item]’ and “Buy with this item Canon PSC-1000 Grey Leather Case for Canon SD 1000 Digital Camera [i.e., advertised items]” and “34% of the customers who viewed these two items and bought at least one of them bought both together [i.e., co-viewed item data]), and wherein the match score identifies a relevance of the advertisement item to the anchor item (“The item with the highest suitability score for being paired with item A may then be selected to be suggested on item A's detail page for purchasing in combination with item A (see FIG. 7). Additional criteria, such as item price, item availability, and suitability for shipping as a unit, may also be taken into consideration in determining which pairs to suggest. The additional criteria may, but need not, be incorporated into the suitability score calculation”) (0086);
select one or more advertisement items based on the match score of each advertisement item  (“FIG. 7 depicts an illustrative user interface for displaying suggested item pairs identified by the pair mining module (FIG. 1). In this example, the item detail page is supplemented with a section 91 that suggests purchasing the featured item in combination with an additional item. The additional item in this example is an accessory that is frequently purchased in combination with the featured item by users who compare these two items. The display 91 includes messaging 92 indicating that 34% of the customers who viewed this pair and bought at least one of the two items bought both together”) (0064);
and present, via the at least one server, the one or more selected advertisement items to a user (“FIG. 7 depicts an illustrative user interface for displaying suggested item pairs identified by the pair mining module (FIG. 1). In this example, the item detail page is supplemented with a section 91 that suggests purchasing the featured item in combination with an additional item”) (0064).
Smith specifically doesn’t disclose, determine a match score for each advertisement item of the plurality of advertisement items based on the anchor item data and the advertisement item data, however Anderson discloses, determine a match score for each advertisement item of the plurality of advertisement items based on the anchor item data and the advertisement item data (i.e. advertisement item is associated with candidate item and their respective scores) (“system 100 may be used to score a candidate item against a set of items to determine how similar the candidate item is with the set … determines how similar a candidate item is to the set of items”) (Col. 3, ll. 62-65) using a trained advertisement ranking model trained to extract semantic vector representations (“may include any vector similarity model, such as a vector similarity model derived from a stochastic gradient descent”) (Col. 5, ll. 2-4, Figs. 2-5).
 Smith, determine a match score for each advertisement item of the plurality of advertisement items based on the anchor item data and the advertisement item data, as taught by Anderson for the purpose to compare the embedding vector of one item to the embedding vector of another item via a dot product to determine how similar the two items are to provide personalized recommendations of items to a user.
Smith specifically doesn’t disclose, trained advertisement ranking model trained using a first data set comprising anchor item data and a second data set comprising co-viewed item data, however Cui discloses, the trained advertisement ranking model trained using a first data set comprising anchor item data and a second data set comprising co-viewed item data (“the trained algorithm is utilized to predict additional anchor-accessory relationships (e.g., the trained algorithm is applied to data of potential anchor-accessory related products to determine new anchor-accessory relationships). Those additional anchor-accessory relationships are also added to the list/table of anchor-accessory product relationships. Examples of training and utilization of an algorithm for determining anchor-accessory product relationships are described herein with respect to FIGS. 19-23 below …” and “FIG. 21 shows co-purchase frequency and co-purchase frequency ranks that may be used with an algorithm, such as the algorithm described with respect to FIG. 19. FIG. 22 shows transaction data that may be used to calculate a co-purchase ratio that and 0140-0141).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, obtain anchor item data and advertisement item data,  wherein the co-viewed item data comprises historical data regarding items on an e-commerce platform viewed along with the anchor items during a common browsing session, and wherein the match score identifies a relevance of the advertisement item to the anchor item to select and present one or more advertisement items based on the match score, as disclosed by Smith, trained advertisement ranking model trained using a first data set comprising anchor item data and a second data set comprising co-viewed item data, as taught by Cui for the purpose to present better accessory product recommendations for display and potential purchase along with anchor products being viewed by a user.

Claims 2, 9 and 16, Smith discloses, wherein the anchor item title data corresponds to a product name of the anchor item displayed on a website or application and the anchor item metadata corresponds to categorical information into which the anchor item is organized (“user interface for presenting pairwise comparison data on an item detail page. In this example, the item detail page corresponds to a particular item falling in the ‘HDTV’ category of the catalog. The page has been supplemented with a list 60 of four additional "40-inch LCD HDTV" items that users frequently compare with the featured item” and “although the pairwise comparison 

Claims 4, 11, and 18, Smith specifically doesn’t disclose, generate anchor item vectors from the anchor item data and to generate advertisement item vectors from the advertisement item data, however Anderson discloses, wherein the computing device is further configured to generate anchor item vectors from the anchor item data and to generate advertisement item vectors from the advertisement item data (“system 100 may be used to score a candidate item against a set of items to determine how similar the candidate item is with the set … determines how similar a candidate item is to the set of items”) (Col. 3, ll. 62-65) using a trained advertisement ranking model trained to extract semantic vector representations (“may include any vector similarity model, such as a vector similarity model derived from a stochastic gradient descent”) (Col. 5, ll. 2-4, Figs. 2-5).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, obtain anchor item data and advertisement item data,  wherein the co-viewed item data comprises historical data regarding items on an e-commerce platform viewed along with the anchor items during a common browsing session, and wherein the match score identifies a relevance of the advertisement item to the anchor item to select and present one or more advertisement items based on the match score, as disclosed by Smith, generate anchor item vectors from the anchor item data and to generate advertisement item vectors from the advertisement item data, as taught by Anderson for the purpose to compare the 

Claims 5, 12, and 19, Smith specifically doesn’t disclose, extract anchor item semantic vectors from the anchor item vectors and extract advertisement item semantic vectors from the advertisement item vectors, however Anderson discloses, wherein the computing device is further configured to extract anchor item semantic vectors from the anchor item vectors (“system 100 may be used to score a candidate item against a set of items to determine how similar the candidate item is with the set … determines how similar a candidate item is to the set of items”) (Col. 3, ll. 62-65) and extract advertisement item semantic vectors from the advertisement item vectors (“may include any vector similarity model, such as a vector similarity model derived from a stochastic gradient descent”) (Col. 5, ll. 2-4, Figs. 2-5).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, obtain anchor item data and advertisement item data,  wherein the co-viewed item data comprises historical data regarding items on an e-commerce platform viewed along with the anchor items during a common browsing session, and wherein the match score identifies a relevance of the advertisement item to the anchor item to select and present one or more advertisement items based on the match score, as disclosed by Smith, extract anchor item semantic vectors from the anchor item vectors and extract advertisement item semantic vectors from the advertisement item vectors, as taught by Anderson for the purpose to compare the embedding vector of one item to the embedding vector of another item 

Claims 7, 14, and 20, Smith discloses, wherein the co-viewed item data comprises co- viewed item title data and co-viewed item metadata (“For example, each item detail page access event and each item acquisition event (e.g., purchase, rental or license) may be recorded. The events may be captured together with event metadata, such as user identifiers, time/date stamps, session identifiers, etc., that may be used for data mining”) (0034, 0064), also see: FIG. 7 “Canon PowerShot SD1000 [i.e., anchor item]’ and “Buy with this item Canon PSC-1000 Grey Leather Case for Canon SD 1000 Digital Camera [i.e., advertised items]” and “34% of the customers who viewed these two items and bought at least one of them bought both together [i.e., co-viewed item data]).

Claims 3, 10, and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over U.S Pub. 20120158552 by (“Smith”) in view of U.S Pat. 10115146 by (“Anderson”) in view of U.S Pub. 20200104898 by (“Cui”) in view of US Pub. 20090112840 (“Murdock”).
Claims 3, 10, and 17, Smith specifically doesn’t disclose, match score is determined by comparing the anchor item data to the advertisement item data using cosine similarity, however Murdock discloses, wherein the match score is determined by comparing the anchor item data to the advertisement item data using cosine similarity (“ranking page-advertisement pairs is the well-known vector cosine similarity between the advertisement and the target page, possibly weighting each word's contribution with traditional term frequency-inverse document frequency (tf-idf) schemes”) (0030-0031, 0078). 
 Smith, match score is determined by comparing the anchor item data to the advertisement item data using cosine similarity, as taught by Murdock for the purpose to determine the relevance of an advertisement with respect to a target page based only on a cosine similarity function with term frequency-inverse document frequency (tf-idf) to accurately assess the relevance of advertisements to their surrounding context.

Claims 6 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over U.S Pub. 20120158552 by (“Smith”) in view of U.S Pat. 10115146 by (“Anderson”) in view of U.S Pub. 20200104898 by (“Cui”) in view of US Pub. 20210064676 (“Rawal”).
Claims 6 and 13, Smith specifically doesn’t disclose, trained advertisement ranking model is trained using a deep neural network, however Rawal discloses, wherein the trained advertisement ranking model is trained using a deep neural network (“The machine-learning model 136 may be configured in a variety of ways, such as a neural network (e.g., a deep-learning neural network), statistical model (e.g., using linear regression) and so forth. The machine-learning model 136 is trained using training data to identify patterns that are not recognizable by a human in order to determine which item of digital content 132 has a greatest likelih It would have been obvious to a person of ordinary skill in the art before the effective  Smith, trained advertisement ranking model is trained using a deep neural network, as taught by Rawal for the purpose to generate metrics that describe occurrence of events as part of user interaction with web content.

Response to Arguments
With regards to §101 rejections:
Applicant's arguments, see pages 8-9, filed October 5th, 2021 with respect to the rejection(s) of claims 1-20 under 35 U.S.C 101 have been fully considered but are unpersuasive. 
Applicant states, “a trained advertisement ranking model trained to extract semantic vector representations …” Remarks 8-9.
Applicant's arguments have been fully considered but they are not persuasive. The claimed invention does not solve meaningful structure and/or improvements in computer-based ecommerce environments, including a trained advertisement ranking model. Rather, describe commercial interactions (i.e., advertising, marketing or sales behaviors) of obtaining anchor item (i.e. item of interest) and advertisement item data to select one or more advertisement items, determine match score to identify a relevance of the advertisement item to the anchor item, select and present selected advertisement items. Therefore, the limitations recited above describe a 
The Specification’s description of advertisement selection computing device can access the selection of advertisement items for the anchor item and present such advertisement items to the user. The steps of method can performed each time the advertisement ranking model is re-trained or otherwise updated to determine updated selected advertisement items using semantic vector to compare the advertisement item semantic vector to determine a match score for each advertisement item (i.e. conventional nature of obtaining information and selecting advertisement item). See Spec. ¶¶ 63, 60. As a whole, the claims 1-20 does no more than use instructions to implement the abstract idea on the generic computing system. Thus the Examiner finds that the “improvement” to which Applicant refer is a business improvement rather than an improvement to a technological or technical field (See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (“[R]elying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”). See MPEP §§ 2106.05(a)–(c), (e)–(h).

With regards to §103 rejections:
Applicant's arguments, see pages 9-10, filed October 5th, 2021 with respect to the rejection(s) of claims 1-20 under 35 U.S.C 103 have been fully considered but are moot in view of the new ground(s) of rejection. 
Because Applicant's remarks have not overcome the rejections of independent claims, the remarks regarding the dependent claims are likewise moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 20180075512 (“Bui”); US Pub. 20140304032 (“Mitchell”).
Bui discloses, use a rank-constrained formulation that generalizes relationships based on known user interests in items and/or use a randomized singular value decomposition (SVD) approximation technique to solve the formulation to identify items of interest to users in an efficiently, scalable manner.
Mitchell discloses, provides a transformational solution that addresses the previously-described business problems that exist within large, complex organizations. The invention takes advantage of historical sales information and configured sales/marketing information to display revenue opportunities dynamically during order capture. This approach enables CSRs to guide customers to the right product purchases quickly and easily to capture the optimal order for the customer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAUTAM UBALE/Primary Examiner, Art Unit 3682